PER CURIAM: *
Counsel appointed to represent Hector Alonso on direct appeal has filed a motion to withdraw and a brief pursuant to An-ders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Alonso has filed a response and a pro se motion. His motion is DENIED. Our independent review of counsel’s brief, Alonso’s response, and the record discloses that there are no nonfrivolous issues for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from farther responsibilities herein, Alonso’s motion to proceed pro se is DENIED, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.